Citation Nr: 0215389	
Decision Date: 10/31/02    Archive Date: 11/06/02

DOCKET NO.  00-08 410	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for coronary artery 
disease.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Keith W. Allen, Counsel





INTRODUCTION

The veteran served on active duty from October 1944 to 
October 1945.

In February 2000, the Department of Veterans Affairs (VA) 
Regional Office (RO) in Nashville, Tennessee, denied the 
veteran's claim for service connection for coronary artery 
disease (CAD)-status post coronary artery bypass graft 
(CABG) surgery.  She appealed to the Board of Veterans' 
Appeals (Board).  The Board remanded her claim to the RO in 
April 2001 for further development and consideration.  After 
completing the development requested, the RO continued 
to deny her claim and returned her case to the Board.


FINDINGS OF FACT

1.  Most of the veteran's service medical records are not 
available for consideration in her appeal, but extracts 
obtained from the Surgeon General's Office indicate that she 
was medically discharged from the military in October 1945-
not, as alleged, for persistent chest pain, shortness of 
breath or other early prodromal symptoms of heart disease-
but rather, for "inaptness," etc., due to emotional 
instability attributable to an inadequate cycloid 
(cyclothymic) personality and prepsychotic schizoid behavior.

2.  There also is no medical evidence indicating the veteran 
experienced any early symptoms of heart disease within one-
year after her discharge from the military, or for many 
ensuing years.


3.  The veteran had a heart attack in May 1999, and when 
initially treated (before filing a claim with VA) she 
indicated that she had been experiencing chest pain for only 
about 2 years-meaning since about 1997, long after her 
service in the military had ended.

4.  A VA physician who examined the veteran in April 2002 
based his resulting medical opinion, concerning the etiology 
of her heart disease, on an inaccurate factual premise that 
is not otherwise consistent with the record on appeal.


CONCLUSION OF LAW

The veteran's heart disease was not incurred in or aggravated 
during service and may not be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1153 (West 
1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 3.306, 3.307, 3.309 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Applicability of the Veterans Claims Assistance Act of 
2000 (the "VCAA")

On November 9, 2000, during the pendency of this appeal, the 
President of the United States signed into law the VCAA.  
This new law eliminated the requirement of submitting a well-
grounded claim.  It also revised VA's obligations insofar as 
notifying the veteran of the type of evidence needed to 
support her claim-and thereby complete her application for 
benefits, and assisting her in obtaining evidence if it is 
potentially relevant to her case.  This includes, when 
necessary, having her examined to obtain a medical opinion.  
The VCAA has been codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A and 5107 (West Supp. 2002), and the implementing 
regulations are found at 66 Fed. Reg. 45,620-45,632 (Aug. 29, 
2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  Since this change in law occurred during the 
pendency of this appeal, the veteran is entitled to have the 
VCAA considered when deciding her case because it provides 
procedural safeguards and protections to her that were not 
previously available.  See, e.g., Karnas v. Derwinski, 1 
Vet. App. 308, 312-13 (1991); Dudnick v. Brown, 10 Vet. App. 
79, 80 (1997).

Here, though, the requirements of the VCAA have been 
satisfied.  The February 2000 RO decision, which the veteran 
appealed to the Board, denied her claim as not well grounded.  
And as alluded to above, the VCAA eliminated this 
requirement.  So to comply with the VCAA, and give her every 
consideration that she is entitled to under this new law, the 
Board remanded this case to the RO in April 2001 for further 
development and consideration.  The Board specifically cited 
the VCAA as the cause for remanding the case and explained 
the legal implications of this new law, both in terms of the 
RO complying with the preliminary notice and duty to assist 
provisions as well as reconsidering the claim on the full 
merits after that since it previously had been denied as not 
well grounded.  And to the extent possible, the RO gave the 
veteran's claim every consideration it could under the VCAA.

As requested in the Board's April 2001 remand, the RO 
attempted to obtain the veteran's service medical records 
(SMRs)-but, unfortunately, to no avail.  However, the 
National Personnel Records Center (NPRC), which is a military 
records repository, was able to obtain other alternative 
evidence in the way of extracts from the Surgeon General's 
Office (SGO's).  And they may be considered in lieu of the 
SMRs.  The RO also either obtained, or at least attempted to 
obtain, all additional relevant medical and other records 
cited by the veteran when contacted on remand in May 2001 in 
an official VCAA letter that again explained the legal 
implications of this new law and all that it entails.  When 
responding to that development letter, she cited various 
sources of treatment for heart disease and associated 
symptoms since service-including St. Catherine Hospital, 
South Chicago Community Hospital, Baptist Hospital of East 
Tennessee, and the University of Chicago Hospital and 
Clinics.  See VA Forms 21-4142, received in June 2001 
authorizing VA to obtain the veteran's confidential 
medical treatment records located at those facilities.  The 
RO subsequently sent letters to each of those facilities in 
August 2001 requesting the veteran's medical treatment 
records for the dates that she had indicated.  The RO also 
sent the veteran a letter in August 2001 notifying her that 
her records had been requested from each of those facilities.  
The records department of St. Catherine Hospital responded in 
September 2001 that they did not have any records concerning 
the veteran-indicating that her records, even if previously 
located there, were not maintained for more than 10 years.  
And none of the other facilities that she cited, as having 
treated her, responded to the RO's letter requesting 
their records.  So as a means of compensating for the absence 
of those records, the veteran submitted copies of records in 
September 2001 that she had maintained in her own personal 
possession from the University of Chicago Hospital, 
from St. Catherine's Hospital, and from the South Chicago 
Community Hospital.  The records department of the South 
Chicago Community Hospital more recently responded in 
December 2001 that they no longer have any records from the 
1980s, which is when the veteran alleges she was treated 
there.

In light of the negative responses from St. Catherine's 
Hospital and the South Chicago Community Hospital, no 
reasonable possibility exists of obtaining any records from 
either of those facilities, even if further attempts were 
made.  And the RO already has obtained the veteran's records 
from the Baptist Hospital of East Tennessee, concerning her 
treatment during the time she indicated, so that evidence is 
already of record and ready to be considered.  The only 
remaining records at issue are those she says are located at 
the University of Chicago Hospital and Clinics.  But that 
facility still has not responded to the RO's request for 
their records (and the RO requested that evidence over a year 
ago), and the RO apprised the veteran of this in the April 
2002 Supplemental Statement of the Case (SSOC).  That SSOC 
also again cited the new statutes (§§ 5102, 5103, 5103A, and 
5107) resulting from the VCAA.  Neither the veteran nor her 
representative has indicated that any additional evidence, 
not already of record, is forthcoming, including from the 
University of Chicago Hospital and Clinics.  So there is no 
reasonable possibility of obtaining any evidence from that 
facility, either.



The RO also complied with the other requirements of the VCAA 
on remand by having the veteran examined in April 2002 to 
obtain a medical opinion concerning the etiology of her heart 
disease.  And when earlier submitting her Substantive Appeal 
(on VA Form 9) in April 2000, she declined her opportunity to 
have a hearing.  So all of the preliminary notice and 
development required by the VCAA that could be accomplished, 
has been.  Therefore, since the veteran has been continually 
apprised-particularly since the Board's remand, of the type 
of evidence needed to substantiate her claim and of whose 
responsibility it is to obtain the evidence, and thereby 
complete her application for benefits, there is no legitimate 
reason to further delay a decision in her appeal.  See, e.g., 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  See also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This being the case, the 
Board may proceed to issue a decision without fear of 
prejudicing her.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).


II.  Governing Legal Criteria and Analysis

Service connection may be granted for current disability if 
it is the result of a disease contracted or an injury 
sustained while on active duty in the military.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Service connection also may be 
granted for a pre-existing condition if it was aggravated 
during service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  
There are special provisions for coronary artery disease, 
since it will be presumed to have been incurred in service 
if it was manifested to a compensable degree within one year 
after service.  This presumption, however, is rebuttable by 
probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.


As mentioned earlier, the veteran's service medical records, 
unfortunately, are unavailable and therefore cannot be 
considered in her current appeal.  Consequently, the Board's 
obligation to explain its findings and conclusions 
and to consider carefully the benefit-of-the-doubt rule is 
"heightened."  See Mercado-Martinez v. West, 11 Vet. App. 
415, 419 (1998), citing Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).  See also O'Hare v. Derwinski, 1 Vet. App. 365, 
367 (1991).

A VA physician who recently examined the veteran on remand, 
in April 2002, concluded that it is more likely than not that 
her coronary artery disease had its onset during active 
service.  That medical opinion obviously is favorable to 
the claim because it not only confirms that the veteran has 
heart disease, but also etiologically links it to her service 
in the military.  See Boyer v. West, 210 F.3d 1351, 1353 
(Fed. Cir. 2000) ("A veteran seeking disability benefits 
must establish . . . the existence of a disability [and] a 
connection between the veteran's service and the disability . 
. .").  Also found at Maggitt v. West, 202 F.3d 1370, 1375 
(Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. 
Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); 
Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  There 
are several notable inconsistencies, though, 
between statements the veteran made to that VA examiner 
during the course of the evaluation-when recounting her 
medical history-and the actual records in her claims file 
(c-file), which the examiner said that he also reviewed.  
So the probative value of that opinion is suspect.  See 
Reonal v. Brown, 5 Vet. App. 458 (1993) (a diagnosis and 
medical opinion are only as good and credible as the history 
on which they were predicated).

During the VA examination, the veteran alleged that she 
initially experienced chest pain while on active duty in the 
military, that she also was hospitalized during service for 
about a week because of that, and that she continued to 
experience the chest pains even after her discharge from the 
hospital, requiring repeated visits to the infirmary.  She 
said her doctors never determined the cause of her chest 
pains, and that they persisted even after her discharge from 
the military in October 1945, requiring further treatment 
from several doctors during the ensuing years.  She said that 
she could live with the pains until about 1980 because they 
generally were not noticeable, but that they resurfaced 
(accompanied by dizzy spells) causing her to consult a heart 
specialist during that year.  She said she had a stress test 
and a heart catheterization and was told she had a vessel 
which was "45% plugged."  She also said that she then went 
to see another doctor at the University of Chicago who 
repeated the stress test, and did other tests too, but, 
according to her, did not find out anything and, therefore, 
offered to refer her to a psychiatrist.  Then several years 
later, in about October 1998, she developed stomach pains and 
saw several doctors for it.  After that, in May 1999, she 
actually had a heart attack (myocardial infarction) 
and had to undergo surgery (a 4-vessel coronary artery bypass 
graft).

Medical records obtained from LaFollette Medical Center and 
the Baptist Hospital of East Tennessee confirm the veteran 
had a heart attack, as alleged, in May 1999.  This evidence 
also confirms that she subsequently underwent an emergency 
4-vessel coronary artery bypass graft, as alleged.  She also 
had some post-operative complications including congestive 
heart failure (CHF), requiring even further evaluation and 
treatment.  So, unquestionably, she has had heart disease 
since at least May 1999.  Therefore, this case does not turn 
on the issue of whether she has the condition alleged; 
clearly she does.  See Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992); Degmetich v. Brown, 104 F.3d 1328 
(1997);Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996).  
Rather, the dispositive issue is whether her heart disease 
initially was manifested during service, as she also alleges, 
or within the one-year presumptive period after her 
discharge.  And it is in this latter critical respect that 
there is some patent inconsistency in her allegations.

When initially treated in May 1999 after having the heart 
attack, the veteran indicated that she had been experiencing 
chest pain for only about 2 years, meaning since about 1997, 
long after her service in the military had ended.  She made 
that statement before filing her claim with VA in November 
1999 for compensation for her heart disease.  So there was no 
reason or incentive for her to fabricate information for her 
own personal gain-financial or otherwise.  It was not until 
after she had filed her claim with VA, when this was no 
longer the case, that she began alleging that she had 
experienced the chest pains ever since she was on active duty 
in the military.  Furthermore, in her Substantive Appeal 
(on VA Form 9), which the RO received in April 2000, she even 
alleged that she was discharged from the military because of 
her medical problems-citing, in particular, her recurring 
chest pains and shortness of breath as the underlying factors 
for that.  But although the RO was unable to obtain her 
service medical records, to actually confirm this, the NPRC 
nonetheless submitted other records, instead, to be used as 
alternative evidence to compensate for this to the extent 
possible.  And this alternative evidence, which consists of 
extracts obtained from the Surgeon General's Office, 
indicates that, while the veteran was indeed medically 
discharged from the military in October 1945-it was not, as 
alleged, for persistent chest pain, shortness of breath or 
other early prodromal symptoms of heart disease-but rather, 
for inaptness due to emotional instability attributable to an 
inadequate cycloid (cyclothymic) personality and prepsychotic 
schizoid behavior.  So the veracity of her allegations is 
very doubtful.  See Caluza v. Brown, 7 Vet. App. 498, 511 
(1995) (the credibility of a veteran can be impeached 
by a showing of interest, bias, inconsistent statements, 
etc.).  See also Wilson v. Derwinski, 2 Vet. App. 16, 19-20 
(1991); Hatlestad v. Derwinski, 1 Vet. App. 164, 169-70 
(1991).

There also is no medical evidence indicating the veteran 
experienced any early symptoms of heart disease within the 
one-year presumptive period after her discharge from the 
military, or for many ensuing years.  When notified that the 
RO was unable to obtain any of the medical treatment records 
that she cited on remand, the veteran submitted a copy of an 
appointment card from the St. Catherine's Hospital to prove 
that she was scheduled to undergo a cardiac catheterization 
at that facility in May 1980.  She also submitted a copy of 
her patient card from the University of Chicago Hospitals and 
Clinics, also presumably for treatment that she received 
contemporaneous to that point in time, as well as her patient 
identification card from the South Chicago Community Hospital 
which was issued in April 1981.  But even if the Board 
accepts this evidence as credible, it still does not indicate 
that she experienced chronic chest pains, shortness of 
breath, or any other early symptoms of heart disease-as she 
alleges, during the nearly 35 years between her discharge 
from the military (for reasons other than she alleges) and 
that treatment.  So continuity of symptomatology following 
service still is not established, and this is true 
irrespective of the absence of her service medical records 
because the lack of any supporting post-service medical 
evidence during those intervening years is totally unrelated 
to that.  38 C.F.R. § 3.303(b); see also Savage v. Gober, 
10 Vet. App. 488, 495-498 (1997).

Since the veteran is a lay person, she does not have the 
necessary medical training and/or expertise to give a 
probative opinion on the cause of her heart disease, 
including the approximate date of its onset.  So her 
allegations do not have any probative value in addressing 
this important issue.  See Espiritu v. Derwinski, 2 Vet. App. 
494, 494-95 (1992).

In deciding whether the veteran's heart disease initially was 
manifested during service, it is the Board's responsibility 
and, indeed, fully within the Board's province and 
jurisdiction, to weigh the evidence and decide where to give 
credit and where to withhold the same.  Schoolman v. West, 12 
Vet. App. 307, 310-11 (1999); Evans v. West, 12 Vet. App. 22, 
30 (1998), citing Owens v. Brown, 7 Vet. App. 429, 433 
(1995).  And at the same time, the Board is mindful that it 
cannot make its own independent medical determination and 
that there must be plausible reasons for its decision.  Evans 
at 31; see also Rucker v. Brown, 10 Vet. App. 67, 74 (1997), 
citing Colvin v. Derwinski, 1 Vet. App. 171 (1991). Here, 
though, there are, primarily because of the veteran's 
questionable credibility, particularly insofar as when she 
began to experience the symptoms in question.  And the 
medical and other evidence is not approximately evenly 
balanced, 

for and against the claim, on this determinative issue, so 
the benefit-of-the-doubt doctrine does not apply.  See 
38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).


ORDER

The claim for service connection for coronary artery disease 
is denied.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

